2 N.Y.2d 799 (1957)
In the Matter of 340 East 57th Street Corp., Respondent,
v.
Robert C. Weaver, as State Rent Administrator, Appellant.
In the Matter of 340 East 57th Street Corp., Respondent,
v.
Temporary State Housing Rent Commission, Appellant.
In the Matter of Mercedes Realty Co., Appellant,
v.
Robert C. Weaver, as State Rent Administrator, Respondent, and Leo Frankel, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued November 14, 1956.
Decided January 10, 1957.
Emory Gardiner and Nathan Heller for Robert C. Weaver, appellant and respondent, and for Temporary State Housing Rent Commission, appellant.
Albert W. Fribourg and Robert S. Fougner for Mercedes Realty Co., appellant.
Robert S. Fougner, Eugene J. Morris, Albert W. Fribourg and Matthew J. Domber for 340 East 57th Street Corp., respondent.
Eugene J. Morris and Matthew J. Domber for intervenor-respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
In each proceeding: Order affirmed, with costs; no opinion.